DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 3-4, 6, 13-14, and 16 are objected to because of the following informalities:  
Claim 3 recites “end of the extension inserted into the shank”. This should read “end of the extension that is inserted into the shank” (emphasis added).
Claims 4 and 14 each recite an “end of the extension that inserted into the shank”. This should read “end of the extension that is inserted into the shank” (emphasis added).
Claims 6 and 16 each recite a “ledge positioned within the hollow center on an opposite of the interior seal from an end of the extension inserted into the shank”. This should read “ledge positioned within the hollow center on an opposite side of the interior seal from an end of the extension that is inserted into the shank” (emphasis added).
Claims 13, 14, and 16 each recite “the end of the extension”. This should read “an end of the extension” (emphasis added).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 each recite “a full tip” and claims 9 and 19 each recite “a partial tip”, however as a “tip” is a broad recitation, it is unclear what constitutes a full or partial tip. When looking to the specification, paragraph [0033] recites “A diameter of the partial tip 300 is reduced to a point at an end of the shank 210” and in paragraph [0035] it recites “A diameter of the full tip 305 is reduced to a point at an end of the shank 210” which shows no difference between what is considered partial and full. Paragraph [0033] does state that “An end of the partial tip 300 can be opened or closed”, but that does not provide any information as to what makes it partial as a tip with a closed or open end is still a full tip. Language which more clearly differentiates the partial tip from a full tip, as they are shown in Fig. 3A and 3B, is required. Such as indicating that a full tip ends in a point and a partial tip ends in an opening. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 6,516,897) in view of Kutella (US 7,353,746).
Regarding Claim 1, Thompson discloses a sand anchor comprising: a shank (Thompson: Fig. 1; 8-14); and a plunger (Thompson: Fig. 1-3; 1-3, 15, 17) inserted into a first end of the shank, wherein the plunger includes: an extension (Thompson: Fig. 1-3; 1-3, 15) and an annular fitting (Thompson: Fig. 2-3; 17) positioned between an outer surface of the extension and an inner surface of the shank.
Thompson fails to disclose a plunger including an extension formed with a hollow center, and an interior seal positioned within the hollow center of the extension and configured to provide a one-way seal. However, Kutella teaches a plunger (Kutella: Fig. 2; 20, 24, 26, 32, 34, 48, 56) inserted into a first end of a shank (Kutella: Fig. 2; 10, 16); wherein the plunger includes an extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) formed with a hollow center, an annular fitting (Kutella: Fig. 2; 56) positioned between an outer surface of the extension and an inner surface of the shank, and an interior seal (Kutella: Fig. 2; 48) positioned within the hollow center of the extension and configured to provide a one-way seal.
Thompson and Kutella are analogous because they are from the same field of endeavor or a similar problem solving area e.g. manually actuated air pressure generating devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger in Thompson with the plunger structure from Kutella, with a reasonable expectation of success, in order to provide a pump structure that can provide both a high volume of air and a lower volume, lowering the force required when a large amount of pressure is built up, and improving the process of generating pressure in the anchor (Kutella: Col. 1, Ln. 19-34; Thompson: Col. 5, Ln. 21-60).
Regarding Claim 2, Thompson, as modified, teaches the sand anchor of Claim 1, wherein the extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) is formed as a hollow cylinder.
Regarding Claim 3, Thompson, as modified, teaches the sand anchor of Claim 1, wherein the annular fitting is positioned at a distance from an end of the extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) inserted into the shank that is less than three times a width of the annular fitting (Kutella: Fig. 2; 56) in a direction of an axis of the hollow center.
Regarding Claim 4, Thompson, as modified, teaches the sand anchor of Claim 1, wherein the interior seal (Kutella: Fig. 2; 48) is positioned at a distance from an end of the extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) that inserted into the shank (Thompson: Fig. 1; 8-14) that is greater than half a distance of the extension. [Note: The seal taught by Kutella is movable and therefore can be positioned at the claimed distance.
Regarding Claim 6, Thompson, as modified, teaches the sand anchor of Claim 1, wherein the plunger further includes a ledge (Kutella: Fig. 2; 102) positioned within the hollow center on an opposite of the interior seal from an end of the extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) inserted into the shank.
Regarding Claim 7, Thompson, as modified, teaches the sand anchor of Claim 1, wherein a second end (Thompson: Fig. 1, 6-7; 12, 40) of the shank that is opposite to the first end of the shank includes a plurality of holes (Thompson: Fig. 1, 6-7; 13, 40, 45, 48).
Regarding Claim 8, Thompson, as modified, teaches the sand anchor of Claim 7, wherein the second end (Thompson: Fig. 1, 6-7; 12, 40) of the shank includes a full tip (Thompson: Fig. 1; 14).
Regarding Claim 9, Thompson, as modified, teaches the sand anchor of Claim 7, wherein the second end (Thompson: Fig. 1, 6-7; 12, 40) of the shank includes a partial tip (Thompson: Fig. 1; 14). [Note: A portion of the tip in Thompson is a partial tip.]
Regarding Claim 10, Thompson, as modified, teaches the sand anchor of Claim 1, further comprising: a rod lock (Thompson: Fig. 1; 6) inserted through the shank (Thompson: Fig. 1; 8-14) and configured to secure a rod inserted into the sand anchor.

Regarding Claim 11, Thompson discloses a sand anchor comprising: a shank (Thompson: Fig. 1; 8-14); and a plunger (Thompson: Fig. 1-3; 1-3, 15, 17) inserted into a first end of the shank, wherein the plunger includes: an extension (Thompson: Fig. 1-3; 1-3, 15), an annular fitting (Thompson: Fig. 2-3; 17) positioned between an outer surface of the extension and an inner surface of the shank.
Thompson fails to disclose a plunger including an extension formed with a hollow center, and an interior seal positioned within the hollow center of the extension and configured to provide a one-way seal; and a cap positioned on an end the extension opposite to an end of the extension inserted into the shank. However, Kutella teaches a plunger (Kutella: Fig. 2; 20, 24, 26, 32, 34) inserted into a first end of a shank (Kutella: Fig. 2; 10, 16); wherein the plunger includes an extension (Kutella: Fig. 2; 20, 24, 26, 32, 34) formed with a hollow center, an annular fitting (Kutella: Fig. 2; 56) positioned between an outer surface of the extension and an inner surface of the shank, and an interior seal (Kutella: Fig. 2; 48) positioned within the hollow center of the extension and configured to provide a one-way seal; and a cap (Kutella: Fig. 2; 36) positioned on an end the extension opposite to an end of the extension inserted into the shank. [Note: See the rejection of claim 1 for motivation.]
Claims 12-14 and 16-20 are rejected, as set forth in the rejection of claims 2-4 and 6-10, respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 6,516,897) in view of Kutella (US 7,353,746) as applied to claim 1 above, and further in view of Harold et al. (US 7,246,783).
Regarding Claim 5, Thompson, as modified, teaches the sand anchor of Claim 1, but fails to disclose a shank including one or more cross-grips protruding from the shank. However, Harold teaches a shank (Harold: Fig. 2; 14) including one or more cross-grips (Harold: Fig. 2; 58, 60) protruding from the shank.
Thompson and Harold are analogous because they are from the same field of endeavor or a similar problem solving area e.g. securing an end of a support in the ground. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank in Thompson with the cross-grips from Harold, with a reasonable expectation of success, in order to provide collapsible handles which provide balance and an area for a user to grip to assist the use of the anchor, thereby improving the operation of the anchor (Harold: Col. 4, Ln. 42-48).
Claim 15 is rejected, as set forth in the rejection of claim 5.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631